Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/579,340, filed 1/19/202, which is continuation as discussed in the disclosure.
Claim 1 is pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/3/2022 and 10/4/2022 are being considered by the examiner.
The information disclosure statement filed 1/31/2022(7 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein in NPL number 17 has not been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, it is not clear if “the flashing” is referring to the first or second flashing rendering the metes and bounds of the claim unclear.  By changing the phrase to “the second flashing” the rejection would be overcome.
 In claim 1, line 14, it is not clear if “the aperture” is referring to the aperture in the first or second flashing rendering the metes and bounds of the claim unclear.  By changing the phrase to “the aperture in the second flashing” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schaefer(8,448,405; provisional filed 2/5/2009; cited on PTO 892).
Schaefer discloses a roof mounting system(see Figs. 20-26 and 42-43) for mounting a solar panel to a roof(see Fig. 10), the roof mounting system comprising: 
a roof substrate(T, TP, see Fig. 22); 
a first and second roof mounting assembly(one of the assemblies in Fig. 43, see also Figs. 20-22) including a first/second flashing(1902, 1999) positionable on the substrate(see Fig. 22), the flashing defining a first surface, a second surface opposite the first surface and an aperture(receiving fastener(1903) extending therethrough, a first/second fastener(1903) extending through the aperture and into the roof substrate to couple the first/second flashing to the roof, and a first/second bracket(1922, 1924) coupled to the first/second flashing; and 
a track(100, see Figs. 25-26) coupled to the first/second bracket by a third/fourth fastener(412), wherein the track is operable to support a solar panel(see Fig. 10) on the roof at a distance above the roof substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent No. 8,701,354. Although the claims at issue are not identical, they are not patentably distinct from each other because sets of claims set forth a roof mounting system for mounting a solar panel to a roof, the roof mounting system comprising: a roof substrate; a first roof mounting assembly including a first flashing positionable on the substrate, the flashing defining a first surface, a second surface opposite the first surface and an aperture extending therethrough, a first fastener extending through the aperture and into the roof substrate to couple the first flashing to the roof, and a first bracket coupled to the first flashing; a second roof mounting assembling including a second flashing positionable on the substrate, the flashing defining a first surface, a second surface opposite the first surface and an aperture extending therethrough, a second fastener extending through the aperture and into the roof substrate to couple the second flashing to the roof, and a second bracket coupled to the second flashing; and a track coupled to the first bracket by a third fastener and coupled to the second bracket by a fourth fastener, wherein the track is operable to support a solar panel on the roof at a distance above the roof substrate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/